Citation Nr: 0833203	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  00-17 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the fifth metacarpal.

2.  Entitlement to service connection for right wrist 
disability other than degenerative joint disease.

3.  Entitlement to service connection for degenerative joint 
disease of the right hand.

4.  Entitlement to compensation for residuals of a right 
wrist arthrodesis with ulnar resection and iliac crest bone 
graft under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from October 1961 to August 
1962 and had active duty for training from April to October 
1961 and from July to August 1963.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of June 1998 and June 2001 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  In the June 1998 rating decision, the 
RO held that new and material evidence had not been submitted 
to reopen a claim of service connection for residuals of a 
right hand injury.  In the June 2001 rating decision, the RO 
denied entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for residuals of right wrist arthrodesis with ulnar 
resection and iliac crest bone graft performed on September 
24, 1998.  In May 2004 the veteran testified at a hearing 
held at the RO before a Decision Review Officer.

In a decision of March 2005 the Board reopened the issue of 
service connection for residuals of a fracture of the right 
fifth metacarpal and determined that there was a separate 
issue of service connection for degenerative joint disease of 
the right hand.  Furthermore, the Board found that the RO did 
not consider service connection for a right wrist disability 
in the October 1992 rating decision and found that while the 
issue of service connection for a right wrist disability was 
a separate issue from the new and material issue pertaining 
to residuals of a fracture of the right fifth metacarpal, the 
veteran had, nonetheless, perfected an appeal on the issue of 
service connection for a right wrist disability.  Finally, 
the Board remanded the case for further evidentiary 
development.



FINDINGS OF FACT

1.  Residuals of a fracture of the fifth metacarpal were 
manifest in service.

2.  A disability of the right wrist was not manifested during 
service and is not attributable to service.

3.  Degenerative joint disease of the right hand was not 
manifested during service or within one year from service.

4.  The evidence does not show carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing hospital care, medical 
or surgical treatment, or examination, or evidence of an 
event not reasonably foreseeable.  The evidence does not show 
lack of informed consent


CONCLUSIONS OF LAW

1.  Residuals of a fracture of the right fifth metacarpal 
were incurred in service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  A disability of the right wrist was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

3.  Degenerative joint disease of the right hand was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred therein.  38 U.S.C.A. § 1101, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2007).

4.  The criteria for entitlement to compensation for 
residuals of a right wrist arthrodesis with ulnar resection 
and iliac crest bone graft under the provisions of 38 
U.S.C.A. § 1151, have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claims.  In VCAA letters of February 2002, 
May 2005 and November 2006 the appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claims.  He was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by 
the appellant and what evidence the VA would attempt to 
obtain on his behalf.  

In regards to the issue of service connection for residuals 
of a fracture of the right fifth metacarpal, the Board notes 
that the issue is being granted.  Therefore, any deficiencies 
with regards to VCAA notice are not prejudicial.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

The Board notes that the VCAA notice regarding the issues of 
service connection for a right hand disability and 
degenerative joint disease of the right hand did not predate 
the rating decisions.  However, the VCAA was not in effect at 
the time of the rating decision.  Obviously, the RO could not 
provide notice of a regulation not yet in existence.  In 
regards to the claim for entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151, the notice was sent as a result of a 
Board remand of March 2005.  The Board's prior remand cured 
any prejudice that may have existed with the VCAA deficiency.  
Furthermore, the Board notes that the veteran was afforded 
the opportunity to submit additional evidence an opportunity 
of which he availed himself, and a Supplemental Statement of 
the Case was issued after the evidence was submitted.  
Therefore, the veteran was afforded due process.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, notice was not provided until March 
2006.  However, the untimely notice did not create any unfair 
prejudice because the preponderance of the evidence is 
against the claims.  Indeed, for this reason, any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In this case, 
available service medical records, outpatient treatment 
records, private medical treatment records and Social 
Security Administration records have been obtained.  The 
veteran was afforded VA examinations.  Therefore, the Board 
finds that the VA has satisfied its duties to notify and to 
assist the claimant in this case.  No further assistance to 
the appellant with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ." 38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) 
(2007).
That is to say, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned died or 
became disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  
In the absence of such evidence, the period of ACDUTRA would 
not qualify as "active military, naval, or air service" and 
the claimant would not achieve veteran status for purposes of 
that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 
11 Vet. App. at 419.

Arthritis shall be granted service connection although not 
otherwise established as incurred in or aggravated by service 
if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307(a) 
(3), 3.309(a) (2007).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the appellant had a chronic condition in service or 
during an applicable presumption period.  It provides that 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  Medical 
evidence demonstrating an etiological link is not necessary 
to prove service connection when the disability is chronic.  
See Groves v. Peake, 524 F. 3d. 1306 (2008).  In addition, if 
a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

	A.  Residuals right fifth metacarpal

The veteran is claiming service connection for residuals of a 
fracture of the right fifth metacarpal.  After a careful 
review of the evidence of record the Board finds that the 
evidence supports a finding of service connection.  

The Board notes that in an April 1961 enlistment examination, 
the veteran denied having or having had any swollen or 
painful joints, and any bone, joint or other deformity.  The 
veteran's upper extremities were noted as normal.  Service 
medical treatment records of March 1962 note that the veteran 
sought treatment after hurting his right hand while playing 
football.  X-rays of the right hand were negative except for 
a healed fracture of the 5th metacarpal.  A VA examination 
report of July 2005 notes that the examiner opined that there 
was insufficient evidence in the chart to determine when the 
veteran fractured his 5th right metacarpal but that it 
occurred sometime before March 1962.  He further noted he 
could not say whether the veteran had the fracture prior to 
entering military service.  

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).  The enlistment examination of 
April 1961 noted the veteran's upper extremities as normal.  
As no abnormalities or fractures of the right fifth 
metacarpal were noted at entrance, the Board finds that the 
veteran is entitled to the presumption of soundness.  

Because the appellant is entitled to a presumption of 
soundness, the Board must next determine whether, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of 
soundness is rebutted by clear and unmistakable evidence that 
a disease or injury existed prior to service and was not 
aggravated by service.  When no preexisting condition is 
noted upon entry into service, the veteran is presumed to 
have been sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the veteran's disability was both 
preexisting and not aggravated by service.  

The Board finds that there is inadequate information upon 
which to conclude that the fracture of the right fifth 
metacarpal pre-existed service and there is a lack of clear 
and unmistakable evidence regarding an increase in severity 
during service.  The examiner in July 2005 stated he could 
not ascertain if the fracture occurred prior to military 
service, he could only say it occurred prior to March 1962.  
The Board notes the veteran's service started in April 1961, 
this is prior to March 1962.  Furthermore, the veteran has 
not claimed nor is there any other competent evidence which 
shows that he fractured or otherwise injured his right fifth 
metacarpal prior to service.  In fact, at the July 2005 VA 
examination the veteran reported that while he does not 
recall when he fractured his right fifth metacarpal, he 
remembers that since service he has experienced enlargement.  
Therefore, the Board finds that the high standard of proof to 
establish that a fracture of the right fifth metacarpal 
clearly and unmistakably pre-existed service and that it was 
not aggravated during service is not met.

Having determined that the presumption of soundness is not 
rebutted, the Board must now determine if his current 
residuals of a fracture of the right fifth metacarpal are 
related to service.  To that end, the Board notes that x-rays 
of August 1992 note findings of an old well healed fracture 
of the fifth metacarpal involving midshaft with some residual 
palmar angulation.  Furthermore, at the VA examination of 
July 2005 that the veteran has significant boney enlargement 
of the fifth metacarpal and the veteran could not approximate 
his thumb to the fifth metacarpal.  The examiner noted that 
the boney prominence/deformity was a residual of the fracture 
of the fifth metacarpal.  Therefore, the Board finds that the 
veteran has a current disability due to the fracture of the 
right fifth metacarpal.  Furthermore, the Board notes that 
the only fracture of the right fifth metacarpal is the one 
noted in service in March 1962.  There is no competent 
evidence of any other fractures of the right fifth metacarpal 
pre- or post-service.  Therefore, the Board finds that there 
is nothing in the record that disassociates the current 
disabilities from the old fracture of the right fifth 
metacarpal first noted in service.  

Accordingly, the Board concludes that residuals of a fracture 
of the right fifth metacarpal were incurred in service.  

	B.  Right wrist disability and degenerative joint 
disease of the right hand

The veteran contends that he injured his right wrist while 
boxing during active duty and ACDUTRA service and that his 
current right wrist disability and degenerative joint disease 
of the right hand are due to those injuries in service.  
After a careful review of the evidence, the Board finds that 
the preponderance evidence is against a finding of service 
connection for a right wrist disability and degenerative 
joint disease of the right hand.

An enlistment examination of April 1961 notes the veteran's 
upper extremities as normal. In the accompanying Report of 
Medical History the veteran denied any swollen or painful 
joints.  Service medical treatment records show that the 
veteran sought treatment after hurting his right hand while 
playing football.  X-rays were negative except for an old 
fracture of the fifth metacarpal.  A separation physical of 
May 1962 noted the veteran's upper extremities as normal.  In 
the accompanying Report of Medical History the veteran denied 
any swollen or painful joints, and any bone, joint or other 
deformity.  

VA outpatient treatment records of August 1992 show that the 
veteran sought treatment for a swollen, painful right hand, 
wrist and lower arm which had been ongoing for 6 days.  The 
veteran denied any injury or past history of right hand 
problems.  The veteran reported a history of nail scratches 
on the hand due to his work as a carpenter.  Physical 
examination revealed a highly ematuous right hand.  There was 
decreased range of motion secondary to pain, pain on 
palpation of wrist and metacarpal bones in hand, and 
decreased grip.  It was noted x-rays were negative.  

A November 1992 x-ray of both hands showed evidence of 
changes which could represent a rheumatoid variant, perhaps a 
psoriatic arthritis or another of the rheumatoid variants in 
a very early stage.  

Records of September 1997 note the veteran reported injuring 
his right wrist 2 weeks before when he hit it and caught 
himself on it during a fall while at work.  An obvious 
deformity of the right wrist was noted.  It was noted there 
was a prominence at the ulnar head and the hand was deviated 
in ulnar direction.  There was fair range of motion of the 
wrist.  There was pain.  The examiner noted the wrist 
deformity was secondary to the old fracture.  X-rays of the 
wrist showed an old fracture with degenerative changes.

Records of January 1998 note the veteran reported fracturing 
his right wrist in 1959 without any complaints since then 
until recent months.  It was noted he installs wooden floor 
manually with his hands and uses a wrist brace at work as he 
has had trouble with pain.  Examination showed prominent 
ulnar distally, with tender range of motion in all extremes.  

Records of July 1998 note the veteran reported an old injury 
to the right wrist when he was 15 years old and was told it 
was broken.  He reported pain since then.  

In September 1998 the veteran underwent an arthrodesis of the 
right wrist. 

Records of August 2002 note the veteran sought treatment for 
pain on his right wrist.  He was assessed with wrist pain of 
questionable etiology possibly due to DeQuervain's 
tenosynovitis.

A VA examination report of July 2005 notes that the veteran 
reported injuring his right wrist while boxing during 
military service.  He noted he did not have problems with his 
right wrist after service until the early 1990's when he 
noted his wrist started turning in medially.  He denied any 
pain or swelling then.  He was recommended a wrist fusion 
after which he developed chronic pain and swelling with any 
activity.  He noted pain from knuckles to above the wrist 
with any repetitive movement along with swelling.  He also 
reported weakness in the hand and trouble with fine movements 
such as picking up small objects.  Physical examination 
revealed muscle atrophy in dorsum with boney enlargement and 
deformity at ulnar aspect of wrist and fifth metacarpal.  
There was no redness, swelling or warmth.  The wrist was 
tender to palpation at the ulnar aspect.  He had no range of 
motion on the wrist as it was ankylosed at 10 degrees.  

A diagnosis of right wrist fracture status post arthrodesis 
in 1998 with chronic pain and disability as noted above with 
use was entered.  The examiner opined that it seems less 
likely than not that the right wrist fusion was related to 
injuries that occurred in active duty.  He noted that the 
veteran states he did not notice any problems with it until 
the early 1990's which was 30 years after military duty.  The 
examiner went on to opine that it is more likely that 30 
years of use in his occupation installing floors and holding 
machinery contributed to his right wrist problem leading to 
fusion and not the one year in active duty service when he 
boxed for recreation.  He noted there were no injuries in 
service and all exams were negative.  

Initially, the Board notes that and accepts that the veteran 
had an injury to the right hand in service, as documented by 
treatment records dated in March 1962, and that he has a 
current disability of the right wrist to include chronic 
pain, loss of motion and degenerative changes in the wrist 
and hand.  Having determined there was an injury in service 
and that there is a currently disability, the Board must then 
determine whether the current disabilities are due to the 
injury in service.  After a careful review of the evidence of 
record the Board finds that the current right wrist 
disabilities and degenerative joint disease of the right hand 
are not due to the injury in service.  

After a review of the history reported by the appellant, an 
examination of the appellant and a review of the claims file, 
the VA examiner of July 2005 opined that it seems less likely 
than not that the right wrist fusion was related to injuries 
that occurred in active duty.  He noted that the veteran 
states he did not notice any problems with it until the early 
1990's which was 30 years after military duty.  The examiner 
went on to opine that it is more likely that 30 years of use 
in his occupation installing floors and holding machinery 
contributed to his right wrist problem leading to fusion and 
not the one year in active duty service when he boxed for 
recreation.  This opinion is competent and stands 
uncotradicted by any other opinion of record.  

VA medical records note that the appellant reported having 
injured his right wrist and hand while boxing in service and 
that his current wrist and hand disabilities are due to those 
injuries in service.  The appellant is competent to report 
pain and to report that he has experienced pain since 
service.  See Layno v. Brown, 6 Vet. App. 4365 (1994).  
However, he is not competent to provide an opinion as to the 
etiology of the condition.  Furthermore, the record is 
completely silent for any medical records of complaints of or 
treatment for right hand or wrist pain prior to 1992.  There 
is a remarkable silence in the record regarding treatment for 
or complaints of right wrist or right hand pain or arthritis 
of the hand for a period of 29 years following the 
appellant's last period of ACDUTRA.  The Court has emphasized 
that symptoms, not treatment, are the essence of any evidence 
of continuity of symptomatology.  However, in a merits 
context the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  In this 
regard the Board notes that the veteran's reports of when he 
fractured his right wrist are inconsistent.  When the veteran 
initially sought treatment for right hand pain in 1992 he 
denied any prior injuries to the right hand or any history of 
prior right hand problems.  In 1997 he reported injuring his 
right wrist when he fell at work.  In 1998 he reported a 
right wrist fracture in 1959, prior to entering service.  
Later that year he reported fracturing his right wrist when 
he was 15 years old.  In this case, the veteran's 
inconsistencies in his reported history makes the veteran's 
assertions of continuity of symptomatology not credible.  
Furthermore, the Board finds that the lack of corroborative 
data soon after service or within years of separation 
constitutes negative evidence.  Therefore, the Board finds 
that the objective evidence of record is against the 
appellant's allegations that he experienced wrist and hand 
problems since service.  

The Board acknowledges that the veteran introduced a letter 
from retired Cpt. R.F. of April 1991 which states that the 
veteran participated in company boxing tournaments while on 
active duty and inactive status.  While the letter may 
provide documentation of the veteran's boxing while in 
service, it does not provide a nexus to service.  

In essence, the only evidence of a link between the 
appellant's right wrist disabilities and right hand 
degenerative joint disease, and service are the appellant's 
own assertions.  The veteran is competent to state he had an 
injury to the right hand in service and that he fractures his 
right wrist prior to service.  See Jandreau v. Nicholson, 492 
F.3d 1372 (2007).  However, the Board notes that the 
appellant is not competent to render opinions on medical 
causation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claims for service connection 
for a right hand disability and degenerative joint disease of 
the right hand, and there is no doubt to be resolved.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001). See also 38 
C.F.R. § 3.102 (2007).

38 U.S.C.A. § 1151

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy program upon which the claim is 
based to the veteran's condition after such care, treatment 
examination , services, or program has stopped. VA considers 
each involved body part or system separately.  See 38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  See 38 C.F.R. § 
3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death, and VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  Consent may be express 
(given orally or in writing) or implied under the 
circumstances specified in 38 C.F.R. § 17.32(b).  38 C.F.R. § 
3.361(d)(1)(ii).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55 (1990).

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

The veteran was admitted in September 1998 for arthrodesis of 
the right wrist with ulna resection, with iliac crest bone 
graft.  Prior to the surgery, the veteran signed a risk 
acknowledgement form which stated some of the risks 
associated with the surgery planned.  Included in the risks 
was: impaired function such as shortening or deformity of an 
arm or leg, limp or foot drop; pain or discomfort; failure of 
bone to heel; bone infection; degenerative arthritis; 
continued pain; increased stiffening; and, cosmetic or 
functional deformity.

Post operative records show that there were no complications 
form the anesthesia and that the veteran was discharged 4 
days after the surgery without any complications.  

VA outpatient treatment records of July 1999 show that the 
veteran complained of continued pain on the wrist.  He 
complained of pain on lifting or rotation of the wrist.  X-
rays revealed a stable post operative right wrist.  

X-rays of July 2002 show findings of stable fusion right 
wrist specifically in the radial carpal joint unchanged as 
compared with the prior report.  No acute fracture or 
loosening was seen.  In August 2002 the veteran was seen for 
continued complaints of right hand pain.  He reported pain 
along the dorsal radial aspect of the right wrist that swells 
significantly when he uses repetitive motion.  Physical 
examination revealed a solidly fused right wrist.  He had 
excellent grip strength with no muscle atrophy.  There was 
tenderness on palpation of the radial aspect of the right 
wrist, positive Finkelstein's test and pain in the first 
dorsal compartment with palpation.  There was full supination 
and pronation, normal shoulder and elbow motion, and normal 
finger motion.  He was assessed with wrist pain of 
questionable etiology possibly due to DeQuervian's 
tenosynovitis.  

Records of November 2002 show that the veteran continued to 
complain of pain on the right wrist.  

A VA examination report of July 2005 notes that the veteran 
reported pain from the knuckles to above the wrist with any 
repetitive movement along with swelling.  He could not move 
the wrist due to the fusion and weakness in the hand.  
Physical examination revealed muscle atrophy in dorsum with 
boney enlargement and deformity at ulnar aspect of wrist and 
5th metacarpal.  The wrist was tender to palpation at ulnar 
aspect.  X-rays noted no changes since the July 2002 report.  

The Board notes that the evidence of record does not indicate 
any carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
either during the operation or in post-operative care.  
Rather, the surgical notations indicate that the veteran 
tolerated the procedure without complications.  It was noted 
that there were no anesthesia complications.  Post operative 
medical treatment records show that the veteran was doing 
well after the surgery and was ready to be discharged 4 days 
after the surgery.  The veteran was discharged from the 
hospital without problems.  As such, there is no indication 
of any carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
VA either during the surgery or immediately thereafter.

The Board acknowledges that the veteran has reported 
continued pain since the surgery.  The veteran has attributed 
the pain to the surgery.  While there is evidence that the 
pain the veteran experiences, and the other disabilities to 
include muscle atrophy with boney enlargement and deformity 
at ulnar aspect of the wrist and 5th metacarpal have been 
attributed to the surgery, the competent medical evidence has 
not attributed the proximate cause of the veteran's 
disabilities to any negligence, carelessness, error in 
judgment, or similar instance of fault on the part of VA 
health care providers.  

Additionally, the Board notes that entitlement for 
compensation under 38 U.S.C.A. § 1151 is not warranted due to 
lack of informed consent regarding the surgery or on the 
basis that the additional disability was not reasonably 
foreseeable.  The veteran has stated that he was informed of 
the risks and benefits of the surgery and he consented to it.  
A pre-surgery consent form signed by the veteran listed as 
known risks: impaired function such as shortening or 
deformity of an arm or leg, limp or foot drop; pain or 
discomfort; failure of bone to heel; bone infection; 
degenerative arthritis; continued pain; increased stiffening; 
and, cosmetic or functional deformity.  The veteran has not 
denied being informed of the risks of the surgery, he has not 
stated that he did not consent to the surgery or treatment 
plan.  Furthermore, the veteran's current disabilities are 
all included within the specified risks of the surgery.  As 
such, the Board finds that the preponderance of the evidence 
is against granting compensation under 38 U.S.C.A. § 1151 due 
to lack of informed consent.  Furthermore, the Board finds 
that the resulting disabilities were reasonably foreseeable.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for compensation under 38 U.S.C.A. § 1151, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

Service connection for degenerative joint disease of the 
right hand is denied.

Service connection for a right wrist disability, other than 
degenerative joint disease, is denied.  

Service connection for residuals of a fracture of the right 
fifth metacarpal is granted.

Compensation pursuant to 38 U.S.C.A. § 1151 for residuals of 
right wrist arthrodesis with ulnar resection and iliac crest 
bone graft performed on September 24, 1998, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


